DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending

Election/Restrictions
Applicant’s election without traverse of claims 1-10, 15, and 16 in the reply filed on 08/08/2022 is acknowledged. Claims 11-14 were cancelled by the Applicant. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claims 1-10, 15, and 16 are under consideration for this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2019/0173096 A1).

Claim 1: Liu discloses an electrochemical cell (see e.g. abstract of Liu), comprising: 
a three-dimensional (3D) electrode (see e.g. #205 on Fig 2 of Liu) comprising a 3D architectured material (see e.g. #280 on Fig 2 of Liu); 
another electrode (see e.g. #215-225 on Fig 2 of Liu); and 
an electrolyte between the 3D electrode and the another electrode (see e.g. #210 on Fig 2 of Liu).

Claim 3: Liu discloses that the 3D electrode comprises fibers and metal oxide particles (see e.g. [0094] of Liu).

Claim 5: Liu discloses that the 3D electrode comprises a double perovskite material (PrBa0.5Sr0.5Co1.5Fe0.5O5+δ, see e.g. [0096] pf Liu). 

Claim 6: Liu discloses that the 3D electrode comprises a chemical formula of MBa1-xSrxCo2-yFeyO5+δ., wherein x and y are dopant levels, δ is the oxygen deficit, and M is praseodymium (PrBa0.5Sr0.5Co1.5Fe0.5O5+δ, see e.g. [0096] pf Liu).

Claim 7: Liu discloses that the 3D electrode comprises PrBa0.5Sr0.5Co1.5Fe0.5O5+δ (see e.g. [0096] pf Liu).

Claim 8: Liu discloses that the 3D electrode comprises PrBa0.5Sr0.5Co1.5Fe0.5O5+δ see e.g. [0096] pf Liu).

Claim 10: Liu discloses that the another electrode further comprises nickel (see e.g. [0076] of Liu).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Choi et al (“Highly efficient and robust cathode materials for low-temperature solid oxide fuel cells: PrBa0.5Sr0.5Co2-xFexO5+δ”, Scientific Reports, 3: 2426, 2013, pages 1-6).

Claim 2: Liu does not explicitly teach that the 3D electrode comprises a porous material. Liu teaches that the 3D electrode material is a PrBa0.5Sr0.5Co1.5Fe0.5O5+δ fiber (see e.g. [0096] pf Liu). Choi teaches that pores in PrBa0.5Sr0.5Co1.5Fe0.5O5+δ enhances oxygen ion diffusion and surface oxygen exchange (see e.g. connecting paragraph of pages 3 and 4 of Choi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the 3D electrode of Liu by making the material porous as taught in Choi to enhance oxygen ion diffusion and surface oxygen exchange

Claim 4: Liu discloses that the fibers of the 3D electrode comprise hollow fibers (see e.g. [0096] of Liu). Liu does not explicitly teach that the 3D electrode includes pores on sidewalls thereof. Liu teaches that the 3D electrode material is a PrBa0.5Sr0.5Co1.5Fe0.5O5+δ fiber (see e.g. [0096] pf Liu). Choi teaches that pores in PrBa0.5Sr0.5Co1.5Fe0.5O5+δ enhances oxygen ion diffusion and surface oxygen exchange (see e.g. connecting paragraph of pages 3 and 4 of Choi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the 3D electrode of Liu by making the material porous as taught in Choi to enhance oxygen ion diffusion and surface oxygen exchange

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yang et al (WO 2013048722 A1).

Claim 9: Liu does not explicitly teach that at least one of the another electrode or the electrolyte comprises a yttrium- and ytterbium-doped barium-zirconate-cerate material. Liu discloses that the electrolyte can be include barium and yttrium (see e.g. [0031] of Liu) and operates in temperatures of 200-500 oC (see e.g. abstract of Liu). Yang teaches that yttrium- and ytterbium-doped barium-zirconate-cerate material (referred to as BZCYYB) has excellent ion conductivity temperatures below 750 oC, while maintaining chemical and mechanical stability (see e.g. [0020] of Yang). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Liu to use BZCYYB as the electrolyte as taught in Yang because BZCYYB has excellent ion conductivity temperatures while maintaining chemical and mechanical stability for the operating conditions of the cell of Liu. 

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim (KR 20150111183 A).

Claim 15: Liu discloses a system (see e.g. abstract of Liu), comprising: 
at least one electrolysis apparatus (see e.g. abstract of Liu) in fluid communication with the at least a source of steam (see e.g. [0019] of Liu), 
the at least one electrolysis apparatus comprising 
at least one electrochemical cell (see e.g. Fig 2 of Liu) and 
the at least one electrochemical cell comprising: 
a three-dimensional (3D) electrode (see e.g. #205 on Fig 2 of Liu) comprising a 3D architectured material (see e.g. #280 on Fig 2 of Liu); 
an electrolyte adjacent the 3D electrode (see e.g. #210 on Fig 2 of Liu); and 
another electrode adjacent the electrolyte (see e.g. #215-225 on Fig 2 of Liu); and 
a power source electrically connected to the at least one electrochemical cell (see e.g. #255 on Fig 2 of Liu).

Liu does not explicitly teach at least one steam generator being the source of steam. Liu teaches that the steam is mixed with methane and introduced into the cell (see e.g. [0019] of Liu). Kim teaches an electrolytic device (see e.g. abstract of Kim), which utilizes a stream of methane mixed with steam (see e.g. page 8, paragraph starting with “The catalyst” of Kim). The steam is supplied by a steam generator (see e.g. page 8, paragraph starting with “The catalyst” of Kim). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Liu to include a steam generator as taught in Kim because the generator of Kim is a suitable steam source for electrolytic cells using steam mixed with methane. 

Claim 15: Liu in view of discloses that the 3D electrode is configured to produce oxygen (O2) (the 3D electrode is PrBa0.5Sr0.5Co1.5Fe0.5O5+δ and is configured as a cathode, see e.g. [0067] and [0096] of Liu. The instant specification states this material connected as a cathode is suitable for producing O2, see [0033]) and the another electrode is configured to produce hydrogen gas (H2) upon application of a voltage between the 3D electrode and the another electrode (see e.g. #295 on Fig 2 of Liu). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795